Citation Nr: 0119227	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for ear infections, and 
ear aches and pains as secondary to service-connected 
bilateral hearing loss.

3.  Entitlement to service connection for sinus infections, 
drainage problems, allergies, bloody nose, colds, flu, 
bronchitis, and other disorders of the head, ears, nose, 
throat, bronchial tubes, and lungs as secondary to service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to August 
1970.  These matters come before the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for major depressive disorder and ear infections, 
ear aches and pains, sinus infections, drainage problems, 
allergies, bloody nose, colds, flu, pneumonia, bronchitis, 
and other disorders of the head, ears, nose, throat, 
bronchial tubes, and lungs as secondary to hearing loss.  The 
veteran perfected an appeal of that decision.  In an April 
2001 statement he withdrew his claim for service connection 
regarding pneumonia.

The veteran has argued that in addition to depression he has 
post-traumatic stress disorder (PTSD) related service 
claiming, in essence, that although while in service he did 
not realize he was gay, he was treated badly by other 
servicemembers who may have believed he was gay.  He has 
submitted a medical report in support of that claim.  The RO 
has not yet adjudicated the issue of entitlement to service 
connection for PTSD, and that issue is referred to the RO for 
appropriate action to include an attempt to obtain 
corroboration of any identified claimed stressors. 




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It appears that 
the veteran's claims, at least in part, were denied as not 
well grounded. 

In regard to the appeal for service connection for the 
various physical disorders, the evidence of record indicates 
that the veteran had chronic ear infections since early 
childhood, resulting in bilateral tympanoplasties/vein grafts 
in 1964.  The report of his October 1966 examination on 
entering service shows that he had a right ear hearing loss 
as currently defined in 38 C.F.R. § 3.385 but not in the left 
ear.  He was given an H-2 physical profile.  In June 1968 he 
was given a temporary 3 (T3) profile due to perforated 
eardrums and that profile was subsequently renewed.  
Audiometric testing in May 1969 appears to have disclosed an 
increase in the puretone decibel thresholds in both ears, 
which was assessed as a mixed-type hearing loss.  In July 
1969 he was given a permanent "2" profile for bilateral 
sensorineural hearing loss.  He also received treatment for 
such disorders as head colds, flu syndrome, and throat 
infections on a few occasions.  With the exception of 
inflamed ear canals and tympanic membranes in April 1969, the 
service medical records do not show treatment for any ear 
infections during service.  

The veteran initially claimed entitlement to service 
connection for hearing loss in August 1998, which he claimed 
to have been aggravated by noise exposure during service.  In 
support of that claim he submitted private medical records 
showing that he had a history of ear surgery, hearing loss, 
allergies to various substances with extensive treatment, and 
sinusitis.  He underwent a tympanoplasty of the right ear in 
June 1978 due to chronic otitis media with complete 
perforation of the eardrum and conductive hearing loss.  The 
left eardrum was then intact.  He again had a revision 
tympanoplasty of the right ear in May 1981.  In May 1982 he 
was shown to have been using a hearing aid in the right ear.

The veteran began receiving intermittent treatment for a left 
ear infection in December 1993, and complained of decreased 
hearing in his left ear in March 1994.  The treating 
physician noted that he was wearing a hearing aid in the left 
ear in April 1995.  He was treated for sinusitis and 
bronchitis in February 1996 and allergic rhinitis in February 
1997.  

In a July 1999 report D. Madsen, M.D., the veteran's private 
otolaryngologist, stated that the veteran had a high 
frequency sensory hearing loss in the left ear, and a sensory 
loss in the right ear, with an additional conductive hearing 
loss of 30 decibels.  Dr. Madsen found that noise exposure 
could have caused the sensorineural loss, particularly the 
high frequency sensorineural loss in the left ear.  

At the time of a VA otolaryngology examination in August 
1999, the examiner found that it was as likely as not that 
the veteran's high frequency hearing loss was due to noise 
exposure during service.  The examiner found that the veteran 
was then free of ear infections, which he attributed to the 
regular use of a nasal steroid spray to reduce Eustachian 
tube congestion.  Based on that evidence, in an October 1999 
rating decision the RO granted service connection for 
bilateral hearing loss and rated the disability as zero 
percent disabling.  The RO did not distinguish between the 
primary conductive hearing loss, which is not shown to be 
related to noise exposure, and the sensorineural hearing 
loss, which is.

The veteran claimed entitlement to his additional ear and 
respiratory symptoms on the basis that the problems were 
"systemic" and, therefore, related to the same cause as his 
hearing loss.  He also asserted that the ear infections were 
secondary to wearing hearing aids, which he was required to 
do because of the service-connected hearing loss, and that 
the ear infections caused all of the ear and respiratory 
disorders.  In a March 2001 statement Dr. Madsen stated that 
the veteran suffered from intermittent ear infections and wax 
build up in the ears, which was "probably caused to some 
extent" by wearing hearing aids.

VA treatment records indicate that the veteran continued to 
receive treatment for allergic and/or vasomotor rhinitis, and 
that his ear drainage improved with the use of Sudafed.  His 
treating physician noted that he had a long history of ear 
infections and bilateral ear surgeries dating from childhood, 
and that audiometric testing showed a bilateral, primarily 
conductive hearing loss.  The veteran also had a long history 
of nasal sensitivity that was not alleviated by allergy 
shots.  

A VA examiner in February 2000 also found that the veteran 
had a severe rising to moderate primarily conductive hearing 
loss through 2000 Hertz, and a moderately severe to severe 
primarily mixed hearing loss above 2000 Hertz.  He stated 
that the sensorineural component of the mixed hearing loss 
was due to noise exposure, purportedly incurred in military 
service.  He did not find that the conductive component of 
the hearing loss was in any way related to service.  The 
veteran's private physician found that the conductive hearing 
loss in the right ear was due to ear infections and previous 
mastoidectomy.

It is not clear from the available evidence to what extent, 
if any, the veteran's ear and other claimed physical 
disorders are due to the service-connected hearing loss.  The 
Board finds, therefore, that additional development, 
including a medical opinion, is warranted.

In regard to the claim of service connection for major 
depressive disorder, the service medical records indicate 
that on entering service the veteran reported experiencing 
intermittent tension and anxiety when he encountered new 
situations.  His psychiatric status was shown to be normal on 
entering and separating from service, and the service medical 
records make no reference to any other complaints or clinical 
findings pertaining to a psychiatric impairment.




The veteran contends that his currently diagnosed major 
depressive disorder is related to service in that he 
initially experienced depression, stress, and loneliness at 
that time, which "in retrospect" he assessed as clinical 
depression.  He denied having reported or been treated for 
any psychiatric symptoms during service, out of fear of 
losing his security clearance.  The veteran has also 
attributed depression to the treatment that he received from 
his sergeant and other servicemembers, in that he was 
frequently harassed.  He claims to have been harassed because 
he was homosexual, although he did not realize he was 
homosexual until the mid-1980s.  His private psychiatrist has 
provided the opinion, based on the veteran's reported 
history, that the harassment precipitated his depressive 
illness.

The veteran has reported having been initially treated for 
depression at the VA Medical Center (MC) in Waco, Texas, 
where he was hospitalized twice between December 1984 and 
1986.  He continued to receive outpatient psychiatric 
treatment for two years following the December 1984 
hospitalization.  The RO obtained his VA treatment records 
from the VAMC in Houston, Texas, for May through October 
1999, but the prior and subsequent records were not obtained.  
He also reported having been treated for depression at the 
South Texas Medical Clinic for several years.  Although he 
provided copies of his treatment records pertaining to his 
physical disorders, the records of treatment for psychiatric 
symptoms have not been obtained.  The above-referenced 
evidence is highly relevant in determining whether the 
veteran's currently diagnosed psychiatric disorder is related 
to service, and those records should be considered in making 
that determination.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any 
psychiatric, ear, respiratory or other 
relevant physical disorders since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of any records that are not 
in the file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMCs in Waco and Houston, 
Texas.  If either VAMC no longer has 
custody of the records pertaining to the 
psychiatric treatment received in 1984-
1986, the RO should obtain those records 
from the current custodian.  If the RO is 
not able to obtain the identified 
records, the claims file should be 
documented to that effect.  

3.  If the above-requested development is 
not sufficient to show the onset of the 
major depressive disorder or the 
relationship, if any, between it and an 
in-service disease or injury, the RO 
should either refer the case back to the 
March 12, 2000 examiner or afford the 
veteran another VA psychiatric 
examination to determine the etiology of 
the claimed major depressive disorder.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner, the review of 
which should be acknowledged in the 
examination report.  

The examiner should provide a diagnosis 
for any psychopathology found and provide 
an opinion, based on the evidence, 
including the service medical records and 
personal hearing transcript, along with 
the post-service medical evidence as to 
(1) when the evidence first shows major 
depressive disorder, if found, and (2) 
whether it is at least as likely as not 
that major depressive disorder had its 
onset during service or is otherwise 
related to service.  The examiner should 
provide the complete rationale for the 
opinion.

4.  The RO should afford the veteran 
another examination by an 
otolaryngologist.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
physician in conjunction with providing 
the opinion, and its review should be 
acknowledged in the report.  The purpose 
of the examination and record review is 
to determine whether the veteran has 
chronic sinus infections, drainage 
problems, allergies, bloody nose, colds, 
flu, bronchitis, and/or other disorders 
of the head, ears, nose, throat, 
bronchial tubes, or lungs, and, if so, 
which of those various claimed disorders 
are manifestations of a disease or injury 
caused or aggravated by his service-
connected hearing loss.  Any indicated 
diagnostic studies should be 
accomplished.

Based on the evidence, including the 
examination findings and the evidence 
showing a long history of ear infections 
prior to service and prior to the use of 
hearing aids, the physician should 
provide an opinion on whether any ear 
infections, ear aches and pains, sinus 
infections, drainage problems, allergies, 
nosebleeds, colds, flu, bronchitis, or 
any other disorder of the head, ears, 
nose, throat, bronchial tubes, or lungs 
is a manifestation of a disease or injury 
and whether any such disease or injury is 
caused or permanently worsened by the 
service-connected hearing loss or 
treatment therefor. The examiner may 
expess the opinion in terms of whether it 
is more likely, less likely, or at least 
as likely as not.  The physician should 
provide the complete rationale for 
his/her opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
required development has been completed.  
In particular, the RO should ensure that 
any requested examination and opinion is 
in complete compliance with the 
directives of this remand and, if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
major depressive disorder and the 
multiple physical disorders at issue.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


